BEJACH, J.
(dissenting).
In this cause, I respectfully dissent from the majority opinion reversing the judgment of the Circuit Court of Shelby County, Tennessee, based on a jury verdict for the defendants approved by the trial judge.
All of the errors assigned, which are sustained by the majority opinion as grounds for reversal of the cause, if errors they be, are, in my opinion, harmless errors under the provisions of section 27-117, T.C.A. For that reason, it is my opinion that all of plaintiff in error’s assignments of error should be overruled and the judgment of the lower court dismissing the cause should be affirmed.